 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE

 9    MAHAMED ALI JAMA,
10                          Plaintiff,
                                                                  NO. C18-1112RSL
11                   vs.
12    CHASE ERIN, et al.,                                         ORDER OF REFERENCE
                                                                  Non-Dispositive Motion
13                          Defendants.                           Pending in Civil Case
14
            The Court hereby refers to United States Magistrate Judge Mary Alice Theiler,
15
     pursuant to 28 U.S.C. §636(b)(1), Local Rule MJR 3, and Fed. R. Civ. P. 72(a), the following non-
16
     dispositive motion pending before this Court:
17
            Plaintiff’s Motion for appointment of counsel.
18
            The Magistrate Judge shall hear and determine such motion. Any appeal from the
19
     determinations of the Magistrate Judge shall be in accordance with Fed. R. Civ. P. 72(a), 28 U.S.C.
20
     §636(b)(1)(A) and Local Rule MJR 3(b).
21

22          DATED this 2nd day of October, 2018.

23

24                                               A
                                                 Robert S. Lasnik
25
                                                 United States District Judge
26

27

28   ORDER OF REFERENCE
